ORDER

PER CURIAM.
Om Agrawal and Asha Agrawal (Defendants) appeal the judgment entered in favor of Florinda Bryant and Stacy Dean (Plaintiffs) in Plaintiffs’ suit against Defendants for conversion of personal property. Plaintiffs rented a house from Defendants. Near the end of the landlord-tenant relátionship Defendants entered the house and, without Plaintiffs’ consent, had most of Plaintiffs’ household goods and personal belongings removed from the premises and stored elsewhere. Later, the agent who Defendants had hired to remove and store this property absconded with the property. Plaintiffs then filed their action against Defendants. Following a bench trial, judgment was entered in favor of Plaintiffs in the amount of $24,900. The court later heard and denied Defendants’ motion for a new trial or to amend judgment together with their motion to set aside the judgment based upon alleged fraud, and this appeal followed.
We have reviewed the briefs of the parties, the legal file and the transcript. The trial court’s judgment is supported by substantial evidence, is not against the weight of evidence, and does not erroneously declare or misapply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion reciting the detailed facts and restating the principles of law would have no prec-edential value. We affirm the judgment pursuant to Rule 84.16(b).